Appellate Case: 21-5046     Document: 010110634666         Date Filed: 01/20/2022      Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         January 20, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 21-5046
                                                      (D.C. No. 4:20-CR-00329-CVE-1)
  TRAVIS PRYCE,                                                  (N.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

        Travis Pryce pled guilty to a child pornography offense and was sentenced. His

 counsel submitted an Anders brief stating this appeal presents no non-frivolous grounds

 for reversal. After careful review of the record, we agree. Exercising jurisdiction under

 28 U.S.C. § 1291, we grant counsel’s motion to withdraw and dismiss the appeal.




        *
          After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
 be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
 10th Cir. R. 32.1.
Appellate Case: 21-5046     Document: 010110634666          Date Filed: 01/20/2022     Page: 2



                                    I. BACKGROUND

        Execution of a search warrant at Mr. Pryce’s home led to seizure of computers and

 digital storage media containing about 2,930 images of child pornography. He admitted

 to downloading and distributing child pornography through a file sharing program.

        Mr. Pryce pled guilty without a plea agreement to one count of knowingly

 distributing and receiving child pornography in violation of 18 U.S.C. §§ 2252(a)(2) and

 2252(b)(1). At sentencing, the court calculated an advisory Guidelines range of 121 to

 151 months. After considering the sentencing factors under 18 U.S.C. § 3553(a), the

 court sentenced Mr. Pryce to 121 months in prison and 10 years of supervised release.

        Mr. Pryce, through counsel, filed a timely notice of appeal. His counsel then filed

 an opening brief invoking Anders v. California, 386 U.S. 738 (1967), which “authorizes

 counsel to request permission to withdraw where counsel conscientiously examines a

 case and determines that any appeal would be wholly frivolous.” United States v.

 Calderon, 428 F.3d 928, 930 (10th Cir. 2005). The Anders brief here addresses whether

 there are any non-frivolous arguments to challenge the guilty plea or the sentence. It

 concludes there are no such arguments.

        On the guilty plea, the brief states that because Mr. Pryce did not seek to withdraw

 his plea, appellate review is for plain error. The change of plea transcript shows that the

 district court complied with Federal Rule of Criminal Procedure 11 in accepting Mr.

 Pryce’s plea. In the plea colloquy, the court confirmed that Mr. Pryce knowingly,

 voluntarily, and competently understood the rights he was waiving and the consequences

 of pleading guilty.

                                              2
Appellate Case: 21-5046       Document: 010110634666          Date Filed: 01/20/2022     Page: 3



          On the procedural reasonableness of the sentence, the brief states that because Mr.

 Pryce did not object to the district court’s calculation of the Guidelines range, appellate

 review is for plain error. Counsel has checked the court’s calculation and discerns no

 arguable plain error. On the sentence’s substantive reasonableness, counsel notes that

 Mr. Pryce’s sentence was presumptively reasonable because it fell at the low end of the

 Guidelines range. He finds no basis to overcome the presumption.

          This court’s clerk’s office sent the Anders brief to Mr. Pryce and invited him to

 respond. He did not do so.

                                        II. DISCUSSION

          Anders provides that:

                 [I]f counsel finds [the defendant’s] case to be wholly
                 frivolous, after a conscientious examination of it, he should so
                 advise the court and request permission to withdraw. That
                 request must, however, be accompanied by a brief referring to
                 anything in the record that might arguably support the appeal.
                 . . . [T]he court—not counsel—then proceeds, after a full
                 examination of all the proceedings, to decide whether the case
                 is wholly frivolous. If it so finds it may grant counsel’s
                 request to withdraw and dismiss the appeal . . . .

 386 U.S. at 744. When counsel submits an Anders brief, we review the record de novo.

 See United States v. Leon, 476 F.3d 829, 832 (10th Cir. 2007) (per curiam).

          Based on our de novo review of the record, we conclude that none of the issues

 addressed in the Anders brief has merit. We have not detected any other non-frivolous

 issue.

          On the guilty plea, Mr. Pryce did not object to the district court’s conduct of the

 Rule 11 change of plea hearing, nor did he ask to withdraw his plea. The Anders brief

                                                3
Appellate Case: 21-5046          Document: 010110634666      Date Filed: 01/20/2022        Page: 4



 thus correctly advises that Mr. Pryce may challenge the plea only for plain error. See

 United States v. Vonn, 535 U.S. 55, 59 (2002); United States v Carillo, 860 F.3d 1293,

 1300 (10th Cir. 2017). We have reviewed the change of plea transcript and find it reveals

 no error under Rule 11. The court addressed Mr. Pryce in open court to inform him of

 the charge; the statutory range of punishment and potential fines, special assessments,

 forfeiture, and restitution; the court’s obligation to calculate an applicable advisory

 Guidelines range and to consider the sentencing factors under 18 U.S.C. § 3553(a); and

 the waiver of his rights, including his trial rights, by pleading guilty. The court

 determined that Mr. Pryce understood the foregoing. It also addressed Mr. Pryce to

 determine that his plea was voluntary. The court further determined there was a factual

 basis for the plea. See ROA, Vol. 2 at 6-36. The record demonstrates compliance with

 Rule 11 and that his plea was “a voluntary and intelligent choice among the alternative

 courses of action” available. United States v. Muhammad, 747 F.3d 1234, 1239 (10th

 Cir. 2014) (quotations omitted). We see no ground on which Mr. Pryce could allege

 error, let alone plain error.

        On the sentence, the Anders brief again correctly states that appellate review of

 procedural reasonableness must be for plain error because Mr. Pryce did not challenge

 the calculation of the Guidelines range or otherwise object on the ground of procedural

 error. See United States v. Henson, 9 F.4th 1258, 1289 (10th Cir. 2021); United States v.

 Martinez-Barragan, 545 F.3d 894, 899 (10th Cir. 2008). We have reviewed the

 sentencing record, including the sentencing transcript. We discern no plain error—

 indeed, no error—in the court’s Guidelines calculation, consideration of the § 3553(a)

                                               4
Appellate Case: 21-5046     Document: 010110634666        Date Filed: 01/20/2022       Page: 5



 factors, or explanation of the sentence. See ROA, Vol. 2 at 37-52. On substantive

 reasonableness, because the court chose 121 months—the bottom end of the Guidelines

 range—the sentence is presumptively reasonable. See United States v. Durham, 902 F.3d

 1180, 1238 (10th Cir. 2018); United States v. Balbin-Mesa, 643 F.3d 783, 788 (10th Cir.

 2011). We see no basis on which Mr. Pryce could overcome that presumption. See

 United States v. Kristl, 437 F.3d 1050, 1055 (10th Cir. 2006).1

                                   III. CONCLUSION

       Our independent review of the record found no non-frivolous ground for reversal

 based on the issues raised in the Anders brief. Nor have we uncovered any other non-

 frivolous arguments for appeal. We grant counsel’s motion to withdraw and dismiss the

 appeal.

                                              Entered for the Court


                                              Scott M. Matheson, Jr.
                                              Circuit Judge




       1
          The Anders brief also concluded that the term and conditions of supervised
 release are not open to a non-frivolous appellate challenge. We agree.
                                             5